Opinion issued May 7, 2015




                                   In The

                             Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                             NO. 01-14-00603-CV
                          ———————————
             CITY OF MORGAN’S POINT, TEXAS, Appellant
                                     V.
              THE BOYS & GIRLS HARBOR, INC., Appellee


            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                      Trial Court Case No. 1033951


                        MEMORANDUM OPINION

     The appellant and appellee jointly have filed an agreed motion to dismiss

this appeal, and their attorneys have signed the motion. See TEX. R. APP. P.

42.1(a)(2). No opinion has issued in this appeal. Accordingly, we grant the

motion and dismiss the appeal. See id. We set aside the trial court’s judgment
without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the agreement of the parties. See id. We dismiss all

other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2